Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 1 of 15 PagelD #:125

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
PNC BANK, NATIONAL ASSOCIATION,

Plaintiff,

vs. No. 20 cv 6099

)
)
)
)
)
PREDRAG KNEZEVIC, RPM REAL ESTATE )
INVESTMENT, INC., NORTH SAWYER )
HOLDINGS, LTD., andP &TREALESTATE )
INVESTMENT GROUP, LLC., )
)
Defendants. )}
ANSWER TO COMPLAINT

NOW COME the Defendants, Predrag Knezevic, R P M Real Estate Investment, Inc., North
Sawyer Holdings, LTD., and P & T Real Estate Investment Group, LLC., by and through the Law
Office of Phillip J. Bartolementi, LTD., and on behalf of all Defendants, and in response to the
Complaint filed by Plaintiff, states as follows:

1. Defendants deny that this case arises from a fraud perpetrated by the Defendants and
denies that the Defendants engaged in a conspiracy of fraudulent acts as alleged by Plaintiff:

2. Defendants admit on information and belief that Plaintiff is a national banking
association with its principal place of business in Pennsylvania and is incorporated in Delaware:

3. Defendant Predrag Knezevic admits that he is a resident of Illinois and resides in the City
of Chicago, Illinois:

4. Defendant R P M Real Estate Investment, Inc. (RPM) admits that it is an Illinois

Corporation with its principal place of business in Chicago, Illinois, and denies the remainder of

this paragraph:
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 2 of 15 PagelD #:126

5. Defendant North Sawyer Holdings, LTD., (North Sawyer) admits that it is an Illinois
Corporation with its principal place of business in Chicago, Illinois, and denies the remainder of
this paragraph:

6. Defendant P and T Real Estate Investment Group, LLC, (P & T) admits that it operated as
An Illinois Limited Liability Company that was involuntarily dissolved on November 27, 2019,
and denies the remainder of this paragraph:

7. Defendant, Predrag Knezevic admits that he was listed as one of the managers of P & T
and is a resident of the City of Chicago, Illinois:

8. Defendant Predrag Knezevic, admits that on the date of the commencement of this
lawsuit, that he was listed as President of RPM, North Sawyer and was listed as a Manager of
P & T, which was dissolved on November 27, 2019:

9. Defendants admit that at the time of this filing, this Court has jurisdiction over the
parties and subject matter of this litigation:

10. Defendants admit that their actions occurred in this District, but deny the allegations as
they relate to non-party individuals or entities and demand proof of this allegation:

11. Defendants deny and state that the Illinois Secretary of State has a Hall Transport, Inc.,
(Hall) listed as an active corporation:

12. Defendants are without knowledge to admit that Jelena Dimic is a resident of Chicago,

\linois, or is President of Hall. The Illinois Secretary of State has lrena Radmanovic listed as

President of Hall Transport, Inc:
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 3 of 15 PagelD #:127

13. Defendants admit that Drazo Transport, Inc. (Drazo) was incorporated on September 20,
2016 and involuntarily dissolved on February 14, 2020:

14. Defendants admit that Denali, Inc. (Denali) was incorporated on September 17, 2013 and
was involuntarily dissolved on February 14, 2020:

15. Defendants admit that Plaintiff PNC is a banking association that provides monetary
services, including banking services to individuals, businesses and corporations:

16. Defendants are without knowledge of, and were not a party to an alleged transaction
whereby the Plaintiff loaned Hall Transport, Inc., the sum of $50,000.00 on or about July 25,
2018. Therefore, the Defendants deny this allegation and demand proof thereof:

17. Defendants are without knowledge of, and were not a party to an alleged transaction
whereby Plaintiff extended a line of credit to Hall Transport, Inc., on or about July 25, 2018 in
the amount of $25,000.00. Therefore, the Defendants deny this allegation and demand proof
thereof:

18. Defendants were not a party to the loans and have no knowledge as to the terms of the
loans between Plaintiff and Hall Transport, Inc., and therefore deny this allegation and demand
proof thereof:

19. Defendants were not a party to the loans and have no knowledge as to the terms of the
loans between Plaintiff and Hall Transport, Inc., and therefore deny this allegation and demand

proof thereof:
20. Defendants have no knowledge of the business practices of Hall Transport, Inc. and

demand proof thereof:
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 4 of 15 PagelD #:128

21. Defendants admit that on July 28, 2018, Hall issued a check from its PNC account to the
order of RPM in the amount of $14,000.00. Defendants admit that on August 6, 2018, Hall
issued a check from its PNC account to the order of RPM in the amount of $7,000.00:

22. Defendants have no knowledge as to whether Hall Transport, Inc., and Dimic defaulted
under the terms of the Hall loans by failing to make payments, as Defendants were not a party
to the transactions between Hall Transport, Inc., Dimic and the Plaintiff:

23. Defendants have no knowledge as to whether Hall Transport, Inc. and Dimic defaulted
under the terms of the Hall loans by failing to make payments, as Defendants were not a party
to the transactions between Hall Transport, Inc., Dimic and the Plaintiff:

24. Defendants admit that Plaintiff filed a lawsuit on March 20, 2019 against Hall Transport,
Inc., and Jelena Dimic:

25. Defendants admit that on May 28, 2019, a judgment was entered in favor of PNC and
against Hall in the amount of $81,843.56, plus fees and costs:

26. Defendants are without knowledge and were not a party to the transaction on November
9, 2018, when Drazo executed and delivered to PNC an application requesting a loan for
$60,000.00 which Plaintiff claims was approved and funded by wire transfer, and therefore
deny and demand proof thereof:

27. Defendants are without knowledge and were not a party to the transaction in paragraph

herein, and therefore deny the allegation and demand proof:
28. Defendants are without knowledge as to the business purpose or business engaged in by

Drazo:
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 5 of 15 PagelD #:129

29. Defendants admit that on November 26, 2018, Drazo issued checks from its PNC account
to RPM in the amount of $9,000.00; On November 27, 2018, to North Sawyer in the amount of
$9,200.00; On November 27, 2018, to P & T in the amount of $8,000.00:

30. That Defendants were not a party to the transactions between Drazo and the Plaintiff
And, therefore have no knowledge at to whether and on what dates Drazo defaulted on their
loan with Plaintiff, PNC:

31. Defendants were not a party to any transactions between Denali and PNC for a loan of
$75,000.00, and therefore deny this allegation and demand proof thereof:

32. Defendants were not a party to any transaction between Denali and PNC, and therefore
deny this allegation and demand proof thereof:

33. Defendants admit that on December 18, 2018, Denali issued a check to RPM in the
amount of $10,000.00:

34. Defendants were not a party to the transactions between Denali and PNC, and have no
knowledge of when and if Denali defaulted on their loan and therefore
deny this allegation and demand proof thereof:

35. Defendants were not a party to the transaction between Denali and PNC and have no
knowledge of the amount of the default and related damages claimed by PNC, and therefore

deny this allegation and demand proof thereof:
36. Defendant RPM admits that a Citation to Discover Assets was filed by PNC against it in

the Hall Lawsuit:
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 6 of 15 PagelD #:130

37. Defendant RPM admits that in response to the Citation to Discover Assets, that it
tendered a copy of a check in the amount of $7,000.00 dated August 8, 2018, made payable
RPM from Dimic:

38. Defendant RPM admits that executed an Affidavit claiming the payment was for
reimbursement for payment of medical expenses on behalf of Dimic in Belgrade, Serbia:

39. Defendant Knezevic admits that he appeared for a Citation examination on behalf of
RPM, and stated that he is the sole shareholder of RPM and that RPM is in the business of
owning and leasing residential real estate and that is the source of RPM’s income:

40. Defendant Knezevic admits that he met Dimic on one occasion through a mutual friend
and assisted Dimic in getting funds to Serbia:

41. Defendant admits to the testimony as given:

42. Defendant admits to the testimony as given:

COUNT
FEDERAL CIVIL RICO, 18 U.S.C. 1962 ©

43. Defendants incorporate by reference all of the preceding paragraphs of their Answer to
this Complaint as if fully set forth herein:

44. Defendants, Knezevic, RPM, North Sawyer and P & T and any non-party affiliates alleged
in this Complaint, deny that they violated RICO, and deny that PNC was injured by any action on
the part of the Defendants:

45. Defendants, also referred to in the Complaint as the Knezevic entities, deny that they
held any legal or beneficial interest in property within the meaning of 18 U.S.C. 1961 (3) and

6.
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 7 of 15 PagelD #:131

demand proof thereof:

46. Defendants deny that they violated 18 U.S.C. 1962 © by any of the acts alleged in the
Complaint:

47. Defendants deny that they formed an association-in-fact for the purpose of constituting
an enterprise within the meaning of 18 U.S.C. 1961 (4) and deny that they engaged in a pattern
of racketeering or a continuing pattern of racketeering:

48. Defendant Knezevic admits that he had control of the Knezevic entities, including assets
and receipt of funds:

49. Defendant Knezevic denies the existence of an enterprise and therefore denies that any
activities on the part of the Knezevic entities affected interstate commerce and demand proof
thereof:

50. Defendants deny that they are “associated” with the borrowing entities, and deny any
pattern of racketeering within the meaning of 18 U.S.C. 1961 (2), U.S.C. 1961 (5) and U.S.C.
1962 ©. Further, Defendants deny that they had any specific intent to engage in RICO violations
as alleged in the Complaint, and deny that they violated the RICO Statute:

51. Defendants deny that they engaged in racketeering activities pursuant to 18 U.S.C. 1961
(1)(B) and deny that Defendants committed two such acts, deny that they aided or abetted
such acts, and demand proof thereof:

52. Defendants deny that they engaged in “racketeering activities” from June 2018 to
November, 2018 as alleged and demand proof thereof:

53. Defendants admit that they had legitimate business activities outside of the activity

i.
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 8 of 15 PagelD #:132

alleged by the Plaintiff, and deny that they engaged in racketeering activities:

54. Defendant Knezevic admits that he operated and managed his businesses, but denies
that he coordinated the commission of multiple acts of racketeering, and demand proof
thereof:

55. Defendants were not a party to the transactions between the borrowing entities and the
Plaintiff, PNC, and therefore has no knowledge of the terms, representations, agreements
or intent with Plaintiff. The Defendants deny that any funds received from the borrowing
entities were pursuant to an agreement to defraud, to violate RICO, and deny any specific
intent to advance any scheme, as alleged by Plaintiff, and Defendants demand proof thereof:

56. The Defendants were not a party to the transactions between the borrowing entities and
Plaintiff, and deny any agreement or participation in any scheme to violate RICO as alleged in
Plaintiff's Complaint:

57. The Defendants deny that their objective was to engage in a scheme with the borrowing
entities to apply for loans with no intention of repaying the loans, and deny that they conspired
to divert funds to the Defendants. The Defendants further deny that they engaged or entered
into an agreement with the borrowing entities for such a purpose and demand proof thereof:

58. The Defendants were not a party to the loans between the borrowing entities and
Plaintiff and therefore the allegation that the borrowing entities made false representations

which were detrimentally relied upon by Plaintiff, have no relevance or application to the
Defendants, who did not engage in any agreement with the borrowing entities and did not
make false representations to the Plaintiff, and did not violate RICO, as alleged in the

Complaint: 8.
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 9 of 15 PagelD #:133

59. Defendants deny that Plaintiff is entitled to any relief from the Defendants:
WHEREFORE, the Defendants, and each of them, respectfully ask this Honorable Court to
enter Judgment in favor of Predrag Knezevic, RPM Real Estate Investment, Inc., North Sawyer
Holdings, LTD., and P & T Real Estate Investment Group, LLC., plus court costs, and any other
relief this Court deems reasonable and proper.
COUNT II
CONSPIRACY TO VIOLATE FEDERAL CIVIL RICO, 18 U.S.C. 1962 (d)

60. The Defendants and each of them, incorporate by reference all of the preceding
paragraphs of their Answer to the Complaint as if fully set forth herein:

61. The Defendants deny that they knowingly, willfully or unlawfully conspired with the
borrowing entities to violate 18 U.S.C. 1962 (d), deny the existence of any such enterprise or
agreement, and demand proof thereof:

62. Defendant Knezevic admits that he was the principal of the Knezevic entities which
consist of the Co-Defendants herein, and admits that he lawfully operated the entities,
including assets, but denies any agreement with the borrowing entities and denies that he
operated his businesses in an unlawful manner:

63. The Defendants deny that they engaged in a conspiracy at any time as alleged by
Plaintiff:

64. The Defendants deny that they engaged in a conspiracy, assert that they were not a party
to the loans between the borrowing entities and Plaintiff, and deny any conspiracy whereby the
borrowing entities applied for loans, received monies, and diverted those monies to the

Defendants: 9.
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 10 of 15 PagelD #:134

65. The Defendants deny that they ever mislead the Plaintiff, assert that they had no contact
whatsoever with the Plaintiff, and therefore deny misleading PNC as to the purpose of the loan
applications, and deny an agreement or participation with the borrowing entities for the
purpose of obtaining loans, and demand proof thereof:

66. The Defendants deny that they caused injury to the Plaintiff, PNC and denies that they
engaged in any conspiracy in violation of 18 U.S.C. 1962 (d):

67. The Defendants deny that Plaintiff is entitled to relief from the Defendants.

WHEREFORE, the Defendants, Predrag Knezevic, RPM Real Estate Investment, Inc., North
Sawyer Holdings, LTD., and P & T Real Estate Investment Group, LLC, ask that this Honorable
Court enter Judgment in their favor, plus court costs, and any other relief the Court deems
reasonable and proper.

COUNT III

CONSPIRACY TO DEFRAUD

 

68. The Defendants incorporate by reference all of the preceding paragraphs in their Answer
as if fully set forth herein:

69. The Defendants deny that they agreed or conspired with the borrowing entities or any
other person or entity to defraud the Plaintiff, assert that they were not a party to the subject
loans between the borrowing entities and Plaintiff, and therefore did not make any
representations to Plaintiff to induce Plaintiff to make loans to the borrowing entities:

70. The Defendant Knezevic, admits that he was the principal of the Co-Defendant
companies, and operated the companies, including assets but denies that he was involved in

any enterprise:
10.
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 11 of 15 PagelD #:135

71. The Defendants deny that they engaged in a conspiracy at any time as alleged by the
Plaintiff:

72. The Defendants deny that they engaged in a conspiracy, with the borrowing entities,
deny that they acted in concert, deny the existence of an agreement, and therefore deny that
they had a common purpose to defraud PNC:

73. The Defendants deny that they engaged in a conspiracy with the borrowing entities and
therefore deny that they committed any overt acts in furtherance of the conspiracy, deny that
they misrepresented to the Plaintiff, regarding the use of borrowed funds, and state that
Defendants were not a party to the transactions between the borrowing entities and PNC:

74. The Defendants deny that any conduct on their part was willful, wanton and malicious:

75. The Defendants deny that they engaged in a conspiracy with the borrowing entities, and
therefore deny that they were a direct or proximate cause of Plaintiff’s claimed injuries:

76. The Defendants deny that Plaintiff is entitled to relief from the Defendants:

WHEREFORE, the Defendants, Predrag Knezevic, RPM Real Estate Investment, Inc., North
Sawyer Holdings, LTD., and P & T Real Estate Investment Group, LLC, ask that this Honorable
Court enter Judgment in their favor, plus court costs, and any other relief the Court deems
reasonable and proper.

COUNTIV

FRAUDULENT TRANSFER-RPM REAL ESTATE INVESTMENT, INC.

77. The Defendant, RPM Real Estate Investment, Inc., incorporates by reference all of the
preceding paragraphs in this Complaint as if fully set forth herein:

11.
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 12 of 15 PagelD #:136

78. The Defendant RPM Real Estate denies any knowledge that at the time RPM received
checks from the borrowing entities, that PNC was a creditor of the borrowing entities:

79. The Defendant, on information and belief state that the borrowing entities intentionally
transferred funds to RPM, and denies any unlawful inference therefrom:

80. The Defendant denies that the transfers were done without consideration and demand
proof thereof:

81. The Defendant is without knowledge as to whether the borrowing entities were without
assets sufficient to pay PNC at some point in time, as Defendant was not a party to any
agreement or transactions between borrowing entities and PNC:

82. The Defendant is without knowledge as to when and if the borrowing entities defaulted
on their loans with PNC, as the Defendant was not a party to the transactions between the
borrowing entities and PNC:

WHEREFORE, the Defendant, RPM Real Estate Investment, Inc., ask this Honorable
Court enter Judgment in its favor, plus court costs, and any other relief the Court deems
reasonable and proper.

COUNT V
FRAUDULENT TRANSFER-NORTH SAWYER HOLDINGS, LTD.

83. The Defendant, North Sawyer Holdings, LTD., incorporates by reference all of the
preceding paragraphs in this Answer as if fully set forth herein:

84. The Defendant is without knowledge as to whether at the time Defendant received a
check from Drazo, that Drazo was a creditor of PNC as Defendant was not a party to any

12.
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 13 of 15 PagelD #:137

transactions between Drazo and PNC:

85. The Defendant is without knowledge as to the intent of Drazo to issue a check to
Defendant, as that intent relates to PNC, as Defendant was not a party to any transactions
between Drazo and PNC and therefore denies this allegation and demands proof thereof:

86. The Defendant admits, on information and belief, that Drazo intentionally transferred
funds, and denies any unlawful inference therefrom:

87. The Defendant denies the transfer was without consideration and demands proof
thereof:

88. The Defendant is without knowledge as to whether at the time of the transfer of funds,
that Drazo did not have assets sufficient to pay PNC, as Defendant was not a party to any
transaction between Drazo and PNC:

89. The Defendant is without knowledge as to when or if Drazo defaulted on its loan with
PNC, as Defendant was not a party to any transactions between Drazo and PNC:

WHEREFORE, the Defendant, North Sawyer Holdings, LTD., ask this Honorable
Court enter Judgment in its favor, plus court costs, and any other relief the Court deems
reasonable and proper.

COUNT VI
FRAUDULENT TRANSFER-P & T REAL ESTATE INVESTMENT, INC.

90. The Defendant, P & T Real Estate Investment, Inc., incorporates by reference all of the
preceding paragraphs in this Answer as if fully set forth herein:

91. The Defendant is without knowledge whether if at the time P & T received a check from

13:
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 14 of 15 PagelD #:138

Drazo, that Drazo was a creditor of PNC., as Defendant was not a party to any transactions

between Drazo and PNC:
92. The Defendant is without knowledge as to the intent of Drazo to issue a check to

Defendant, as that intent relates to PNC, as Defendant was not a party to any transactions
between Drazo and PNC and therefore denies this allegation and demands proof thereof:

93. The Defendant admits, on information and belief, that Drazo intentionally transferred
funds, and denies any unlawful inference therefrom:

94. The Defendant denies the transfer was without consideration and demands proof
thereof:

95. The Defendant is without knowledge as to whether at the time of the transfer of funds,
that Drazo did not have assets sufficient to pay PNC, as Defendant was not a party to any
transaction between Drazo and PNC:

96. The Defendant is without knowledge as to when or if Drazo defaulted on its loan with
PNC, as Defendant was not a party to any transactions between Drazo and PNC:

WHEREFORE, the Defendant, P & T Real Estate Investment, Inc., ask this Honorable
Court enter Judgment in its favor, plus court costs, and any other relief the Court deems
reasonable and proper.

COUNT VII
AIDING AND ABETTING FRAUDULENT TRANSFER-PREDRAG KNEZEVIC

97. The Defendant, Predrag Knezevic, incorporates by reference all of the preceding

paragraphs in this Answer as if fully set forth herein:

14.
Case: 1:20-cv-06099 Document #: 10 Filed: 12/02/20 Page 15 of 15 PagelD #:139

98. The Defendant admits that he was President of the Co-Defendant entities:

99. The Defendant admits that he was aware of the transfers from the borrowing entities to
the Knezevic entities:

100. The Defendant admits only to his sworn testimony that RPM was not in the
transportation business and denies the remainder of this allegation and demands proof
thereof:

101. The Defendant denies that the transfers from the borrowing entities to Knezevic entities
were made without consideration:

102. The Defendant denies that the transfers were the cause, in whole or in part, of the
reason for the borrowing entities default of their loans with PNC:

103. The Defendant denies that he participated in any fraud, and therefore denies knowledge
of such, denies that any such transfers were fraudulent, and therefore denies that he assisted
with fraudulent transfers from the borrowing entities:

WHEREFORE, the Defendant, Predrag Knezevic, asks this Honorable Court enter
Judgment in its favor, plus court costs, and any other relief the Court deems reasonable and
proper.

/s/Phillip J. Bartolementi
Phillip J. Bartolementi, LTD.
Attorneys for Defendants
53 West Jackson Blvd.

Suite 1401

Chicago, IL. 60604
(312) 360-9999

pjblegal@hotmail.com
A.R.D.C. No. 06187230

15;
